6:20-cv-01092-DCC   Date Filed 03/18/20   Entry Number 1-1   Page 1 of 7




            EXHIBIT A

      State Court Documents
     6:20-cv-01092-DCC          Date Filed 03/18/20      Entry Number 1-1        Page 2 of 7




                                                                                                       ELECTRONICALLY FILED - 2020 Feb 11 11:48 AM - GREENVILLE - COMMON PLEAS - CASE#2020CP2300830
STATE OF SOUTH CAROLINA                       )      IN THE COURT OF COMMON PLEAS
                                              )       THIRTEENTH JUDICIAL CIRCUIT
COUNTY OF GREENVILLE                          )


Denine Rhinehart,                             )
                                              )
                       Plaintiff,             )
                                              )               SUMMONS
                                              )           2020-CP-23-________
                                              )          JURY TRIAL DEMANDED
Check Into Cash of                            )
South Carolina, Inc.                          )
                                              )
                       Defendant.             )



TO THE DEFENDANT(S) ABOVE NAMED:

       YOU ARE HEREBY SUMMONED and required to answer the complaint hereto

attached and to serve a copy of your answer on the plaintiff's attorney at 409 Main Street,

Greenwood, South Carolina within thirty (30) days after the service of this Summons upon you,

exclusive of the day of service. If you fail to answer the complaint within that time, the plaintiff

shall apply to the Court for a judgment by default against you for the relief demanded in said

complaint.



                                              s/Wm. Chad Bettis
                                              SC Bar No. 7407
                                              Ayers, Smithdeal & Bettis, PC
                                              409 Main Street
                                              Greenwood, SC 29646
                                              (864) 229-1947
                                              chad@asblawyers.com
                                              Attorney for Plaintiff

Greenwood, SC
February 11, 2020
       6:20-cv-01092-DCC       Date Filed 03/18/20    Entry Number 1-1      Page 3 of 7




                                                                                                 ELECTRONICALLY FILED - 2020 Feb 11 11:48 AM - GREENVILLE - COMMON PLEAS - CASE#2020CP2300830
STATE OF SOUTH CAROLINA                    )      IN THE COURT OF COMMON PLEAS
                                           )       THIRTEENTH JUDICIAL CIRCUIT
COUNTY OF GREENVILLE                       )


Denine Rhinehart,                          )
                                           )
                       Plaintiff,          )
                                           )                   COMPLAINT
               vs.                         )                2020-CP-23-________
                                           )              JURY TRIAL DEMANDED
Check Into Cash of                         )
South Carolina, Inc.                       )
                                           )
                       Defendant.          )

        Plaintiff alleges:

                             FOR A FIRST CAUSE OF ACTION
                             (S.C. Code Ann. 41-10-10 et seq.)

        1.     That the plaintiff is a citizen and resident of the County of Laurens, State of

South Carolina.

        2.     The Plaintiff is informed and believes that defendant is a corporation

organized and existing under the laws of the State of South Carolina and has its principal

place of business, owns property, and maintains employees in the County of Greenville,

State of South Carolina.

        3.     At all times relevant hereto, Plaintiff was an employee of Defendant and

Defendant was the employer of Plaintiff.

        4.     That this cause of action is brought pursuant to S.C. Code Ann. 41-10-10, et

seq.

        5.     That plaintiff was employed by defendant from on or about November 25,

2002 until May 11, 2018.
     6:20-cv-01092-DCC       Date Filed 03/18/20     Entry Number 1-1      Page 4 of 7




                                                                                                ELECTRONICALLY FILED - 2020 Feb 11 11:48 AM - GREENVILLE - COMMON PLEAS - CASE#2020CP2300830
       6.     That during the period from May 6, 2016 through May 11, 2018 plaintiff

worked for defendant as a district training manager, primarily out of defendant’s Taylors,

South Carolina location in Greenville County, and worked an average of 5 days per week

for an average of well over 40 hours per week.

       7.     That although plaintiff has earned hourly wages and overtime wages working

for defendant during the period May 6, 2016 through May 11, 2018, defendant has failed to

pay plaintiff any wages for overtime hours she worked throughout this term of employment

with defendant.

       8.     That defendant did not pay plaintiff any overtime wages for all hours plaintiff

worked for defendant in excess of 40 hours per week during the period from May 6, 2016

through May 11, 2018, approximately 290 hours of overtime.

       9.     That said actions by defendant in failing to pay plaintiff any overtime wages

due to plaintiff are in violation of S.C. Code Ann. 41-10-10 et seq., and plaintiff has been

substantially damaged as set forth hereinbelow.

       10.    That as a direct result of defendant failing to pay plaintiff the earned wages

due to her, plaintiff has suffered damages in an amount of approximately $5,180.47, plus

interest, for period May 6, 2016 through May 11, 2018.

                         FOR A SECOND CAUSE OF ACTION
                            (Fair Labor Standards Act)

       11.    Plaintiff realleges the allegations contained in paragraphs 1 - 10 of the

complaint that are relevant to this Cause of Action as if restated herein verbatim.

       12.    At all times relevant hereto, Plaintiff regularly worked more than forty

hours per week in the employment of the Defendant.
     6:20-cv-01092-DCC       Date Filed 03/18/20   Entry Number 1-1      Page 5 of 7




                                                                                            ELECTRONICALLY FILED - 2020 Feb 11 11:48 AM - GREENVILLE - COMMON PLEAS - CASE#2020CP2300830
      13.    Defendant failed to pay Plaintiff at the rate of one-and-a-half times the

normal rate of pay for all hours worked in excess of forty hours weekly as required by

section 7(a) of the FLSA 29 U.S.C. 207(a).

      14.    Plaintiff is entitled to back wages at the rate of one-and-half times her

regular rate of pay for all overtime hours worked in excess of forty hours per week,

pursuant to section 16(b) of the FLSA, 29 U.S.C. 216(b).

      15.    The failure of Defendant to compensate Plaintiff for overtime work as

required by the FLSA was knowing, willful, intentional and done in bad faith.

      16.    Plaintiff is entitled to liquidated damages equal to the amount of overtime

compensation due to her under the FLSA, pursuant to section 16(b) of the FLSA, 29

U.S.C. 216(b).

      17.    The work and pay records of Plaintiff are in the possession, custody,

and/or control of Defendant, and Defendant is under a duty pursuant to section 11(c) of

the FLSA, 29 U.S.C. 211(c), and by the regulation of the United States Department of

Labor to maintain and preserve payroll and other employment records with respect to

the Plaintiff, from which the amount of Defendant’s liability can be ascertained.

      18.    Plaintiff is also entitled to an award of reasonable attorney fees and costs

incurred in prosecuting this action, pursuant to 29 U.S.C. 216(b).


      WHEREFORE, plaintiff demands judgment against the Defendant as follows:

      1.     On the First Cause of Action,

             a.     For an order that Defendant has willfully violated S.C. Code Ann.

                    41-10-10 et seq and has deprived the plaintiff her rights to such
6:20-cv-01092-DCC    Date Filed 03/18/20     Entry Number 1-1     Page 6 of 7




                                                                                 ELECTRONICALLY FILED - 2020 Feb 11 11:48 AM - GREENVILLE - COMMON PLEAS - CASE#2020CP2300830
             compensation;

       b.    An order requiring Defendant to provide a complete and accurate

             accounting of all compensation to which Plaintiff is entitled;

       c.    An award of monetary damages to Plaintiff in the form of unpaid

             wages as stated hereinabove, plus interest, and that these

             damages be trebled;

       d.    Attorneys fees and costs and disbursements in this action;

 2.    On the Second Cause of Action, for:

       a.    A declaratory judgment that Defendants has willfully and in bad

             faith violated the overtime compensation provisions of the FLSA,

             and has deprived Plaintiff of her rights to such compensation;

       b.    An order requiring Defendant to provide a complete and accurate

             accounting of all the overtime compensation to which Plaintiff is

             entitled;

       c.    An award of monetary damages to Plaintiff in the form of overtime

             back pay compensation, together with liquidated damages in an

             equal amount;

       d.    Pre-judgment interest;

       e.    Attorneys fees and costs; and

 3.    For such other and further relief as the court deems just and proper.
    6:20-cv-01092-DCC   Date Filed 03/18/20   Entry Number 1-1     Page 7 of 7




                                                                                 ELECTRONICALLY FILED - 2020 Feb 11 11:48 AM - GREENVILLE - COMMON PLEAS - CASE#2020CP2300830
                                   s/Wm. Chad Bettis
                                   SC Bar No. 7407
                                   Ayers, Smithdeal & Bettis, PC
                                   409 Main Street
                                   Greenwood, SC 29646
                                   (864) 229-1947
                                   chad@asblawyers.com
                                   Attorney for Plaintiff


Greenwood, SC
February 11, 2020
